DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed December 15, 2020 and the amendments submitted in the supplemental response filed January 20, 2021 have been entered.  Claims 2, 3, 5, 7 and 12-20 have been cancelled. Claims 1, 4, 6, 8-11 and 21-23 are currently pending in the application.
With respect to Applicant’s arguments on pages 9 and 10 of Applicant’s arguments filed 12/15/2020, Applicant argues that the cited art of Blake does not disclose, teach or suggest the newly amended subject matter of the inner cover and an outer cover, the inner cover made of a fire retardant material or an absorbing material; the outer cover made of a waterproof breathable material, and a heat conduction material or a friction heating material of claim 1, the subject matter of now cancelled claim 7, which used to depend on claim 6, now does not require the subject matter of claim 6.  However, a new rejection has been entered with the cited art of Sopher (U.S. Patent No. 10,368,654) as discussed in the rejection below.
With respect to Applicant’s arguments on pages 8-13 of Applicant’s arguments filed 1/20/2021 that the cited art of Fisher (U.S. Publication No. 2019/0038043) does not disclose the newly amended subject matter of a cylindrically shaped function foam block and a cylindrically shaped replaceable foam block are removably disposed in each of the plurality of cylindrically shaped cavities, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In In re Karlson, 136 USPQ 184 are relevant. 
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, as providing a functional additive to the foam blocks would increase the cost of manufacturing, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (U.S. Publication No. 2019/0038043) in view of Pearce (U.S. Publication No. 2019/0150632) and further in view of Wells (U.S. Publication No. 2007/0289069), Barman (U.S. Publication No. 2005/0039264) and Sopher (U.S. Patent No. 10,368,654).
Regarding claim 1, Fisher discloses a regimen mattress 10 comprising:  a top layer 12 including a memory foam layer 12 (Figure 1 and paragraph 0019), the memory foam layer 12 comprises a plurality of cylindrically shaped cavities 15; and a cylindrically shaped function foam block 14 and a cylindrically shaped replaceable foam block 14 is removably disposed in each of the cavities 15 (Figures 1, 2, and 5).

    PNG
    media_image1.png
    468
    652
    media_image1.png
    Greyscale

It is noted that claim 1 does not provide a structural difference between the replaceable foam blocks and the function foam blocks, and thus both provide the same structure, in independent claim 1, and the cylindrical foam blocks of Fisher can be reasonably interpreted to disclose both function foam blocks and replaceable foam blocks being present in the cavities as discussed above.  With respect to dependent claims 9 and 10 which further define the structure of the function foam blocks (and are further discussed below in the respective rejections of claim 9 and 10), it is noted that it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cylindrically shaped function foam block and a cylindrically shaped replaceable foam block removably disposed in each of the plurality of cylindrically shaped cavities, as doing so would merely amount to an omission of an element, as the foam blocks which are not function foam blocks still perform the same function (user support) that the function foam blocks provide, and because the mattress would still include some function foam blocks, the mattress retains its antimicrobial and antiodorant qualities.  In this regard, MPEP 2144.04 and In re Karlson, 136 USPQ 184 are relevant.

Pearce teaches a bottom layer 102, and four side borders 114; the bottom layer 102 comprises a first polyurethane (PU) foam (paragraph 0035), the four side borders 114 comprise a second polyurethane (PU) foam (paragraph 0025), the top layer 106, the bottom layer 102 and the four side borders 114 are seamed together to form a mattress frame, and a plurality of springs 118 are fixed connected between the top layer 106 and the bottom layer 102 (Figure 2).  It is noted the claim language “seamed together” is a product-by process claim, and is therefore interpreted in accordance with MPEP 2113.  Because the structure of Pearce is the same that could be achieved by seaming, the device of Pearce falls within the scope of the claim limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher so that the bottom layer comprises a first polyurethane (PU) foam, the four side borders comprise a second polyurethane (PU) foam, the top layer, the bottom layer and the four side borders are seamed together to form a mattress 
Wells teaches a first non-woven fabric 66 located under the top layer 64 and 62 (Figure 7, paragraph 0022) the bottom layer 48 comprises a second non-woven fabric 46, the bottom layer 46 and the second non-woven fabric 48 are seamed together, the side borders comprise a third fabric 25, the borders and the third fabric 25 are seamed together (Figures 1, 5, 6, 7, and paragraphs 0022 and 0025).  It is noted that the claim language “seamed together” is a product-by-process claim, and is therefore interpreted in accordance with MPEP 2113.  Because the structure of Wells is the same that could be achieved by seaming, the device of Pearce falls within the scope of the claim limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Fisher, as modified, with a first non-woven fabric located under the top layer the bottom layer comprises a second non-woven fabric the bottom layer and the second non-woven fabric are seamed together, the side borders comprise a third fabric, the borders and the third fabric are seamed together as taught by Wells, in order to provide a protective cover around the individual layers on the mattress, and hold pieces in place (Figures 5 and 6, which show the cross section of the mattress, where the fabric layers surround each component).
Barman teaches the side borders 610 comprise a third non-woven fabric 500 (where fabric layer 500 surrounds the whole of the mattress, as seen in figure 1, paragraph 0025, 0035), the side borders 610 and the third non-woven fabric 500 are seamed together (Figure 1).  It is noted the claim language “seamed together” is a product-by process claim, and is therefore 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Fisher, as modified, with a third non-woven fabric the side borders and the third non-woven fabric are seamed together as taught by Wells, because doing so would merely amount to a simple substitution of one known element (the woven fabric of Wells) for another (the non-woven fabric of Barman), that would provide expected results, a mattress cover capable of holding foam a spring layers together, while protecting the inner layers (paragraph 0035).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Sopher teaches a cover 12 wraps the mattress frame 2, the cover comprises an inner cover 30 and an outer cover 70, the inner cover 30 is made of a fire retardant material or an absorbing material (Col. 13, lines 9-17, where the inner cover 30 can be made of cotton or wool, which are absorbent materials); the outer cover 70 is made of a waterproof breathable material, a heat conduction material or a friction heating material (Col. 14, lines 9-16, where the material of the outer cover 70 is cotton, nylon, wool, and/or a synthetic material, where at least cotton and wool are breathable, with an exterior surface comprising a waterproof material); the inner cover 30 and the outer cover 70 are detachable and replaceable (detachable via closure element 26 and 42, Figure 5B, and Col. 11, lines 49-60 and Col. 12, lines 20-37, replacement discussed in Col. 14, lines 46-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Fisher, as modified, with a cover that wraps the mattress frame, the cover comprises an inner cover and an outer cover, the inner cover made of a fire retardant material or an absorbing material; the outer cover made of a waterproof 
Regarding claim 4, Fisher, as modified, discloses the subject matter as discussed above with regard to claim 1.  Fisher, as modified, further discloses the plurality of cavities 15 are symmetrically arranged in a plurality of arrays 20 and 22 on the memory foam 12, the arrays comprise cavities 15 located in a longitudinal plane and a horizontal plane relative to an axis of the layer (see Fisher, annotated Figure 1 above and Figures 2 and 5).
Regarding claim 6, Fisher, as modified, discloses the subject matter as discussed above with regard to claim 1.  Fisher, as modified, further discloses the cover is detachably connected with the memory foam and the HD foam (see Fisher, paragraph 0022, where a sheet or layer of material to cover the mattress is discussed, where sheets are generally recognized by those of ordinary skill in the art as removable structures to be placed on a mattress), and wherein the cover comprises a first cover 30 and 70 and a second cover 14 (see Sopher, Figure 1A, where, in Applicant’s specification each cover can include an inner and outer cover, where the inner and outer covers of claim 1 comprise the first cover, see page 2, paragraphs 10-11 of Applicant’s specification), the first cover 30 and 70 is disposed on a top of top layer (see Sopher, Figure 1A, where 30 and 70 are placed on the top of the mattress 2), and the second cover 14 is disposed around a side of the top layer 8 and the four side borders 4 and 6, and on a bottom of the bottom layer 10 (see Sopher, Figure 5A where 14 is positioned along the sides 4A and 4B and 
Regarding claim 23, Fisher, as modified, discloses the subject matter as discussed above with regard to claims 1 and 6.  Fisher, as modified, further discloses wherein the first cover 70 and 30 and the second cover 14 are connected through a zipper 26 (see Sopher, Figure 5B and Col. 11, lines 49-60).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Pearce, Wells, Barman and Sopher, and further in view of Tiwari (Ritesh Tiwari, Global and China Polyurethane Industry Chain (MDI, TDI & PPG) Report 2014-2017, 2017, China Market Research Reports, pg. 1-4).
Regarding claim 8, Fisher, as modified, discloses the subject matter as discussed above with regard to claim 1.  Fisher, as modified, does not explicitly disclose wherein the memory foam is made of diphenyl-methane-diisocyanate (MDI) and poly propylene glycol (PPG).
Tiwari teaches wherein the memory foam layer is made of diphenyl-methane-diisocyanate (MDI) and poly propylene glycol (PPG) (where Tiwari teaches that polyurethane foam typically contains these materials, see page 1, and  where  memory foam is a type of polyurethane foam, see Segal paragraphs 0016-0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Fisher, as modified, so that the memory foam is made of diphenyl-methane-diisocyanate (MDI) and poly propylene glycol (PPG) as taught by Tiwari, because these materials are known to be upstream materials of polyurethane foam, 
Regarding claim 11, Fisher, as modified, discloses the subject matter as discussed above with regard to claim 1.  Fisher, as modified, further discloses wherein the cylindrically shaped function foam block 14 is formed by foam molding (Figure 1 and 5).  It is noted the claim language “the replaceable foam block is formed by foam molding” is a product-by-process claim, and is therefore interpreted in accordance with MPEP 2113.  Because the structure of Fisher, as modified, is the same that could be achieved by foam molding, the device of Fisher falls within the scope of the claim limitation.
Fisher, as modified, does not explicitly disclose the cylindrically shaped replaceable foam block is made of diphenyl-methane-diisocyanate (MDI), poly propylene glycol (PPG) and does not disclose a function additive.
Tiwari teaches wherein the replaceable foam block is made of diphenyl-methane-diisocyanate (MDI), poly propylene glycol (PPG) (where Tiwari teaches that polyurethane foam typically contains these materials, see page 1, and Fisher discloses the foam blocks 14 are memory foam which is made of polyurethane foam, see Fisher, paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Fisher, as modified, so that the replaceable foam block is made of diphenyl-methane-diisocyanate (MDI), poly propylene glycol (PPG) as taught by Tiwari, because these materials are known to be upstream materials of polyurethane foam, which Fisher, as modified, discloses as the type of foam used in memory foam (see Segal, paragraphs 0016-0017, and Fisher paragraphs 0019 and 0021).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Pearce, Wells, Barman, and Sopher, and further in view of Tiwari and Oh (U.S. Publication No. 2008/0307583).
Regarding claim 9, Fisher, as modified, discloses the subject matter as discussed above with regard to claim 1.  Fisher, as modified, further discloses wherein the cylindrically shaped function foam block 14 is formed by foam molding (Figures 1 and 5).  It is noted the claim language “the function foam block is formed by foam molding” is a product-by-process claim, and is therefore interpreted in accordance with MPEP 2113.  Because the structure of Fisher, as modified, is the same that could be achieved by foam molding, the device of Fisher falls within the scope of the claim limitation.
Fisher, as modified, does not explicitly disclose the cylindrically shaped function foam block is made of diphenyl-methane-diisocyanate (MDI), poly propylene glycol (PPG) and does not disclose a function additive.
Tiwari teaches wherein the cylindrically shaped function foam block is made of diphenyl-methane-diisocyanate (MDI), poly propylene glycol (PPG) (where Tiwari teaches that polyurethane foam typically contains these materials, see page 1, and Fisher discloses the foam blocks 14 are made of memory foam which is made of polyurethane foam, see Fisher, paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Fisher, as modified, so that the cylindrically shaped function foam block is made of diphenyl-methane-diisocyanate (MDI), poly propylene glycol (PPG) as taught by Tiwari, because these materials are known to be upstream materials of polyurethane foam, which Fisher, as modified with Segal, discloses as the type of foam used in memory foam (see Segal, paragraphs 0016-0017, and Fisher, paragraphs 0019 and 0021).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Fisher, as modified, with a function additive as taught by Oh, because the function additive of Oh, green tea, helps to neutralize odors and kill bacteria, mites and molds (paragraph 0009).
Regarding claim 10, Fisher, as modified, discloses the subject matter as discussed above with regard to claims 1 and 9.  Fisher, as modified, further discloses wherein the function additive is a tea additive or a flower additive (where Oh discloses green tea as the function additive, paragraphs 0008-0009).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Pearce, Wells, Barman, and Sopher, and further in view of Gladney (U.S. Patent No. 8,918,935).
Regarding claim 21, Fisher, as modified, discloses the subject matter as discussed above with regard to claim 1.  Fisher, as modified, further discloses memory foam layer (see Fisher, Figure 1).  Fisher, as modified, does not disclose wherein a depth of each of the cavities is less than a thickness of the memory foam layer.
Gladney teaches wherein a depth of each of the cavities 19 is less than a thickness of the foam layer 12 (Col. 2, lines 18-44, Figures 2, 3, and Col. 3, lines 7-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Fisher, as modified, so that a depth of each of the cavities is less than a thickness of the memory foam layer as taught by Gladney, because varying the depth of the cavity (and therefore the depth of the inserts placed within the cavity) provides different firmness and support characteristics (Col. 2, lines 45-67)
Regarding claim 22, Fisher, as modified, discloses the subject matter as discussed above with regard to claim 1.  Fisher, as modified, further discloses memory foam layer (see Fisher, 
Gladney appears to teach a depth of each of the cavities 19 is a half of a thickness of the foam layer 12 (Col. 2, lines 18-44, Figures 2, 3, and Col. 3, lines 7-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Fisher, as modified, so that a depth of each of the cavities is less than a thickness of the memory foam layer as taught by Gladney, because varying the depth of the cavity (and therefore the depth of the inserts placed within the cavity) provides different firmness and support characteristics (Col. 2, lines 45-67)
To the extent it may be argued that Gladney does not sufficiently disclose a depth of each of the cavities is a half of a thickness of the memory foam layer, it would nevertheless have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Fisher, as modified, so that a depth of each of the cavities is a half of a thickness of the memory foam layer, because varying the depth of the cavity (and therefore the depth of the inserts placed within the cavity) provides different firmness and support characteristics, and one of ordinary skill in the art before the effective filing date of the claimed invention would know to adjust the depths of the cavity and the inserts to achieve the desired firmness and support characteristics (Col. 2, lines 45-67, Col. 3, lines 7-20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 






/ALISON N LABARGE/Examiner, Art Unit 3673            

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673